EXHIBIT32.1 SECTION1350 CERTIFICATIONS In connection with the Quarterly Report of SizmekInc. (the “Company”) on Form10-Q for the quarterly period ended March 31, 2015, as filed with the SEC on the date hereof (the “Report”), the undersigned, in the capacities and on the dates indicated below, hereby certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to such officer’s knowledge: (1)the Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934, as amended; and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 15, 2015 By: /s/ Neil H. Nguyen Neil H. Nguyen Chief Executive Officer and President Date: May 15, 2015 By: /s/ Kenneth Saunders Kenneth Saunders Chief Financial Officer
